PER CURIAM.
Appellant, Travis Walters, appeals the trial court’s summary denial of his motion to correct illegal sentence filed pursuant to Rule 3.800(a), Florida Rules of Criminal Procedure. Walters also has a direct appeal of his judgment and sentence pending in this court. The issue we must resolve is whether the trial court had jurisdiction to hear the motion. Rule 3.800(a) expressly prohibits the filing of a motion during the pendency of a direct appeal. Therefore, the trial court lacked jurisdiction to rule on the motion because the motion was unauthorized. See Smith v. State, 82 So.3d 1185, 1186 (Fla. 5th DCA 2012). Accordingly, we vacate the order of the trial court and remand this case with directions to dismiss Walters’ motion for lack of jurisdiction. See Daniels v. State, 712 So.2d 765 (Fla.1998); St. Lawrence v. State, 773 So.2d 1291 (Fla. 5th DCA 2001).
Additionally, because we find Walters’ motion was prematurely filed, he may refile his Rule 3.800(a) motion after resolution of his direct appeal. Id.
VACATED AND REMANDED WITH DIRECTIONS.
PALMER, EVANDER and BERGER, JJ., concur.